Case: 3:20-cv-00398-MJN-SLO Doc #: 22 Filed: 09/15/21 Page: 1 of 1 PAGEID #: 257




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 TRUSTEES OF THE BRICKLAYERS                 :   Case No. 3:20-cv-398
 AND MASONS LOCAL NO. 22                     :
 PENSION PLAN,                               :
                                             :   Judge Michael J. Newman
        Plaintiffs,                          :
                                             :   Magistrate Judge Sharon L. Ovington
 vs.                                         :
 5 STAR MASONRY LLC,                         :
                                             :
        Defendant.


                                        ORDER


       This matter is before the Court on Plaintiffs’ Motion to Withdraw Their Motion

for Judgment of Attorney Fees (Doc. No. 21). Upon good cause shown, Plaintiffs’

Motion is hereby GRANTED, and Plaintiffs’ Motion for Judgment of Attorney Fees

(Doc. No. 20) is hereby WITHDRAWN. Plaintiffs may seek an award of attorney fees

as part of a motion for default judgment if necessary.

       IT IS SO ORDERED.



September 15, 2021                               s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge
